DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 24 is not commensurate in scope with claim 13 from which it depends.  Claim 13 recites a thermoplastic resin.  Claim 24 recites a polyimide resin.  Polyimide resin is a thermosetting resin.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 13-15, 18 and 21-24 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Taniguchi et al., U.S. Patent Number 8,900,502.

	Regarding claim 13, Taniguchi discloses a shaped product constituted by a fiber-reinforced composite material [prepreg] including reinforcing fibers and a thermoplastic resin [abstract and column 2, lines 15-21].   Example 8 discloses a length of the reinforcing fibers at 10 mm and the average number of fibers at 1200 [column 19 and column 27, lines 10-27]. Column 13, lines 29-30 discloses 2 to 30 overlapping prep-pregs [components I and II].  Column 9, lines a unit width of 100 fibers to a unit of 1 mm.  Applicant’s claim includes an overlap for components (I) and (II) with the length at 10 mm.  Applicant’s claim includes an overlap for components (I) and (II) with an average number of fibers ranging from 5,000 fibers or less to 500 fibers or more.  Example 8 discloses a length of reinforcing fibers at 10 mm and an average number of fibers of 1200 both of which are within Applicant’s claimed range.  Column 13, lines 29-30 discloses 2 to 30 overlapping prep-pregs [components I and II].  

	Regarding claims 14-15, column 9, line 60 to column 10, line 3 discloses that the knife angle for continuously cutting the reinforcing fibers satisfies the relationship
average fiber length of the reinforcing fibers = (strand width of reinforcing fibers) x tan (90-θ).  Column 9, lines 25-26 discloses that the strand width ranging from 10 to 50 mm, especially 20 to 

	Regarding claim 18, column 13, lines 29-30 discloses 2 to 30 overlapping prep-pregs.


	Regarding claim 21, example 8 discloses a plate shaped pre-preg having a thickness of 2.4 mm.  Column 13, lines 29-30 discloses 2 to 30 overlapping prep-pregs.  With two (2) pre-pregs the thickness is 4.8 mm.

	Regarding claim 22, column 13, lines 29-30 discloses 2 to 30 overlapping prep-pregs.  With two (2) pre-pregs the total volume will be 100 vol%.  Using two (2) pre-pregs of example 8, each pre-preg will have a volume ratio of 50 vol%.

	Regarding claim 23, example 8 discloses carbon fibers [example 8 using the fibers of example 1 which is carbon fibers].

	Regarding claim 24, example 8 discloses using polyamide 6 resin [example 8 using the resin of example 1 which is polyamide 6].  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al., U.S. Patent Number 8,900,502.
Tanaguchi, above, remains relied upon for claim 13.  

	Regarding claim 16, Taniguchi is silent to the average fiber length of the reinforcing fiber bundle (i) to the average fiber length of the reinforcing fiber bundle (ii) is 3 or more and less than 30.  Example 8 of Tanaguchi discloses a length of the reinforcing fibers at 10 mm and the average number of fibers at 1200 [column 19 and column 27, lines 10-27].  Example 9 of Tanaguchi discloses a length of the reinforcing fibers at 40 mm and an average number of fibers at 1000 [column 19 and column, 27, line 55 to column 28, line 27].  Column 13, lines 29-30 discloses 2 to 30 overlapping prep-pregs [components I and II].  Examiner is corresponding Example 8 as Applicant’s component (I) and Example 9 as Applicant’s component (II).
Examples 8 and 9 of Tanaguchi both disclose a ratio of tensile modulus at 1.13 and 1.11, respectively [Table 2].  One of ordinary skill in the art before the effective filing date would utilize Example 8 and Example 9 of Taniguchi as the laminated 2 prepregs having an average fiber length ratio of 4 [40 mm/10 mm] for the benefit of obtaining a laminate wherein the components have substantially the same ratio of tensile modulus. 

	Regarding claim 20, Tanaguchi is silent to the reinforcing bundle (ii) has an aspect ratio of 3 or less. Example 8 of Tanaguchi discloses a length of the reinforcing fibers at 10 mm and the average number of fibers at 1200 [column 19 and column 27, lines 10-27].  Example 7 discloses a length of the reinforcing fibers at 20 mm and the average number of fibers at 1000. Column 13, lines 29-30 discloses 2 to 30 overlapping prep-pregs [components I and II].  Examiner is corresponding Example 8 as Applicant’s component (I) and Example 7 as Applicant’s component (II).  Example 8 and Example 7 discloses a ratio of tensile modulus at 1.13 and 1.10, respectively [Table 2].  One of ordinary skill in the art before the effective filing date would utilize Example 8 and Example 7 of Taniguchi as the laminated 2 prepregs wherein Example 7 has a fiber diameter of 7 μm providing an aspect ratio of 2.8 for the benefit of obtaining a laminate wherein the components have substantially the same ratio of tensile modulus.  


8.	Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Applicant claims a fiber reinforced resin forming material as recited in claim 13, further including a ratio of the fiber volume content of the component (I) to the fiber volume content of the component (II) is 1.5 or more as recited in claim 17.
Applicant claims a fiber reinforced resin forming material as recited in claim 13, further including the reinforcing fiber bundle (i) has an aspect ratio of 3 or less, as recited in claim 19.  
	The closest prior art, Tanaguchi et al., U.S. Patent Number 8,900,502, discloses a shaped product constituted by a fiber-reinforced composite material [prepreg] including reinforcing fibers and a thermoplastic resin [abstract and column 2, lines 15-21].   Example 8 discloses a length of the reinforcing fibers at 10 mm and the average number of fibers at 1200 [column 19 and column 27, lines 10-27]. Column 13, lines 29-30 discloses 2 to 30 overlapping prep-pregs [components I and II].  Column 9, lines a unit width of 100 fibers to a unit of 1 mm.  Applicant’s claim includes an overlap for components (I) and (II) with the length at 10 mm.  Applicant’s claim includes an overlap for components (I) and (II) with an average number of fibers ranging from 5,000 fibers or less to 500 fibers or more.  Example 8 discloses a length of reinforcing fibers at 10 mm and an average number of fibers of 1200 both of which are within Applicant’s claimed range.  Column 13, lines 29-30 discloses 2 to 30 overlapping prep-pregs [components I and II].  Taniguchi fails to teach or suggest a ratio of the fiber volume content of the component (I) to the fiber volume content of the component (II) is 1.5 or more as recited in claim 17.  Additionally, Taniguchi fails to teach or suggest the reinforcing fiber bundle (i) has an aspect ratio of 3 or less, as recited in claim 19.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786